Citation Nr: 0432013	
Decision Date: 12/02/04    Archive Date: 12/14/04

DOCKET NO.  00-01 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for postoperative 
status, fusion of the L3-S1 with iliac bone graft, currently 
rated as 40 percent disabling. 

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The appellant had service in the National Guard, to include 
active duty for training (ACTDUTRA) in august 1975.  

This appeal arises from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts, that denied entitlement to an 
increased rating for residuals of a lower back injury, 
currently rated 40 percent disabling.  The appeal also arises 
from a November 2000 RO rating decision that denied 
entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).  

In March 2001, the veteran testified before the undersigned 
Veterans Law Judge.  In May 2001, the Board remanded the case 
to the RO for additional development, including a VA 
examination.  The issues on appeal are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


REMAND

The veteran has stated that his service-connected low back 
disability has increased in severity and that it precludes 
him from working.  As supporting evidence, he has submitted 
portions of two Social Security Administration (SSA) letters 
that reflect that he was to receive benefits.  The 
representative in August 2004 indicated that these records 
should be obtained.  The Board concurs. 

Accordingly, this case is REMANDED for the following:

1.  The RO should contact SSA and obtain 
all relevant SSA decisions and the medical 
records upon which the decisions are 
based.  

2.  The RO should request the VA medical 
facility in Boston (Jamaica Plain) 
Massachusetts to furnish copies of any 
additional treatment records covering the 
period from June 14, 2001 to the present.

3.  Following completion of the foregoing, 
the RO should readjudicate the veteran's 
claims.  If the benefits sought on remain 
denied, the appellant and his 
representative should be provided with an 
SSOC and an opportunity to respond. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




